DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Product by Process Limitations 
Initially, and with respect to claim(s) 21, note that a "product by process" claim is directed to the product per se, no matter how actually made. See In re Thorpe et ah, 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a "product by process" claim, and not the patentability of the process, and that, as here, an old or obvious product produced by a new method is not patentable as a product, whether claimed in "product by process" claims or not. As stated in Thorpe, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).
 
Note that Applicant has burden of proof in such cases as the above case law makes clear.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

The following claim limitations 
Rolling element (claims 1 and 16)
Retention feature (claims 1 and 16)
has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder 
Element (Rolling element - claims 1 and 16)
Feature (Retention feature - claims 1 and 16)
coupled with functional language 
Configured to roll on the stator (Rolling element - claims 1 and 16)
Configured to retain the rolling element (Retention feature - claims 1 and 16)
without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1 and 16 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:
Ball (¶0025) or roller (¶0027) (Rolling element - claims 1, 16 and 21)
Retention lip (¶0025) or retention protrusion (¶0027)(Retention feature - claims 1 and 16)
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 2, 3, 5, 6, 9, 13, 16, 18, 24, 25, 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over US patent number 9,400,039 to Brenner in view of US patent application publication number 2003/0029399 to Yamamuro et al. (Yamamuro) and US patent number 4,285,550 to Blackburn et al. (Blackburn).
Regarding claim 1:
Brenner discloses:
A camshaft phaser (figures 1-3), comprising:
a stator (2, 11 and 12);
a rotor (3) having:
	a plurality of vanes (4) that form fluid chambers (A, B) with the stator; and
a locking assembly (5, 8, 9, and 14) having:
	a retention insert (14) disposed within an aperture (15), the retention insert movable in a longitudinal direction of the aperture (the retention insert/locking cartridge 14 is pressed apart from the locking pin 9 and further the retention insert/locking cartridge 14 is held in place by the stator part 12 which in combination indicates that the retention insert/locking cartridge 14 is movable in the longitudinal direction of the aperture 15; column 5, lines 1-10);
	a locking pin (8) disposed at least partially within the aperture (see figure 1 which shows the locking pin 8 within the aperture 15); and
a biasing spring (9) arranged between the retention insert (14) and locking pin (8) (see spring 9 between 14 and 8 in figure 1).
Brenner fails to disclose:
The retention insert configured to receive a rolling element and a retention feature configured to retain the rolling element;
the rolling element configured to roll on the stator.
Yamamuro teaches:

Blackburn teaches:
	A roller apparatus for transferring weight across surfaces (column 1, lies 10-20). Further, the roller includes a ball bearing (figure 3) with a roller (15). The roller further includes a reception pocket (103) that includes a retention feature/lip/flange (17) arranged at the end of the pocket to hold the roller (15) in place (column 2, lines 40-60). Further, this reference is relevant prior art since it solves a similar technical problem of allowing longitudinal movement of an object that rests against it (column 1, lines 25-30).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenner to further include a rolling element between retention insert and its abutting plate and its corresponding socket to receive it in the retention insert as taught by Yamamuro for the purpose of reducing slide resistance between the retention insert and its abutting plate (Yamamuro, ¶0045, 0052). Brenner would further comprise a retention feature/lip/flange configured to retain the rolling element within the retention insert as taught by Blackburn to hold the roller in place and allow for free rolling of the ball (Blackburn, column 2, lines 55-62).

Regarding claim 2:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Brenner, Yamamuro and Blackburn:
The camshaft phaser of claim 1, wherein the rolling element (see the rolling element incorporated into Brenner from Yamamuro) is configured to roll against (rolls because of the ball (Yamamuro, element 22) incorporated form Yamamuro into Brenner) a flat axial surface (ball incorporated into Brenner from Yamamuro would be located between the plate 12 and retention insert 14 of Brenner) of the stator (Brenner, element 12 forms part of the stator).  

Regarding claim 3:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Brenner, Yamamuro and Blackburn:
The camshaft phaser of claim 1, further comprising a cover (Brenner, element 12) that is non-rotatably attached to the stator (Brenner, element 2), and the rolling element ((see the rolling element incorporated into Brenner from Yamamuro) configured to roll against (rolls because of the ball (Yamamuro, element 22) incorporated form Yamamuro into Brenner) the cover (Brenner, element 12).  

Regarding claim 5:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Brenner, Yamamuro and Blackburn:


Regarding claim 6:
Brenner discloses:
The camshaft phaser of claim 1, wherein the locking pin (5) is configured to be hydraulically (column 5, lines 60-67, “When this working chamber B is filled with hydraulic medium, hydraulic medium duct 13 transports this hydraulic medium to locking 65 gate 10 of hub-proximate locking mechanism 5, which is unlocked thereby”) actuated via a groove (see figure 3, element 15) extending directly from a locking end (locking gate 10) of the aperture, the groove arranged on an axial face (face of hub 16 as shown in figure 3) of the rotor.  

Regarding claim 9:
Brenner discloses:
The camshaft phaser of claim 1, wherein the locking pin (5, 8) protrudes from a locking end of the aperture (15) to engage the stator (engages the rotor in locking gate 10).  

Regarding claim 13:
Brenner discloses:


Regarding claim 16:
Brenner discloses:
A method for operating a camshaft phaser (figures 1-3), comprising:
providing the camshaft phaser that includes:
a stator (2, 11 and 12);
a rotor (3) having a plurality of vanes (4) that form fluid chambers (A, B) with the stator; and,
a locking assembly (5, 8, 9, 14) configured to selectively lock (when the two locking mechanisms 5 are engaged with locking receptacle 10 as shown in figure 1) the rotor to the stator or selectively unlock (position described in column 5, lines 15-24 where the two locking mechanisms 5 are disengaged from the locking receptacle 10) the rotor from the stator, the locking assembly having:
a retention insert (14) disposed within an aperture (15);
a locking pin (8) disposed at least partially within the aperture (see figure 1 which shows the locking pin 8 within the aperture 15); and
a bias spring (9) arranged between the retention insert (14) and locking pin (8) (see spring 9 between 14 and 8 in figure 1); and

rotating the rotor relative to the stator (inherent, the purpose of the locking assemblies 5 is to “lock” the stator to the rotor and disengaging the locking assembly 5 from the stator allows the rotor to rotate relative to the stator), causing the retention insert to slide against the stator (Brenner indicates that the retention insert (14) rests against the stator component 12 (column 5, line 5) indicating that is would slide against the stator during the rotation of the rotor relative to the stator).
Brenner fails to disclose:
The retention insert having a rolling element and a retention feature configured to retain the rolling element 
Yamamuro teaches:
A camshaft phaser including a retention insert (figure 1, element 20, figure 5, element 41, figure 10, element 220 or figure 16, element 220), a rolling element/ball (figure 1, element 22, figure 5, element 22, figure 10, element 219 or figure 16, element 219) and spring (figure 1, element 21, figure 5, element 44, figure 10, element 221 or figure 16, element 321). Further, the reference indicates that the addition of the ball to the retention insert reduces slide resistance (¶0045, 0052). The rolling element and retention insert are located between two counter rotating components (3 and 4) of the phaser.
Blackburn teaches:
	A roller apparatus for transferring weight across surfaces (column 1, lies 10-20). Further, the roller includes a ball bearing (figure 3) with a roller (15). The roller further 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenner to further include a rolling element between retention insert and its abutting plate as taught by Yamamuro for the purpose of reducing slide resistance between the retention insert and its abutting plate (Yamamuro, ¶0045, 0052). Brenner would further comprise a retention feature/lip/flange configured to retain the rolling element within the retention insert as taught by Blackburn to hold the roller in place and allow for free rolling of the ball (Blackburn, column 2, lines 55-62).

Regarding claim 18:
Brenner discloses:
The method of claim 16, wherein the actuating of the locking assembly to unlock the rotor from the stator is accomplished by hydraulic fluid pressure acting on the locking assembly (column 5, lines 15-20, “Locking gate 10 of locking mechanism 5 situated in vane 4 has a hydraulic medium duct 13 for filling this locking gate 10 with hydraulic medium, whereby its locking pin 8 is moved out of locking gate 10, along its locking axis 6 in the direction of its locking cartridge 14 and against the spring 20 force of locking spring 9. Locking mechanism 5 is unlocked thereby.”).  
Regarding claim 24:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Brenner, Yamamuro and Blackburn:
The camshaft phaser of claim 1, wherein the rolling element (see the rolling element incorporated into Yamamuro into Brenner) has a larger diameter than the retention feature (see the retention feature/lip/flange incorporated into Brenner from Blackburn that retains the rolling element in place with the rolling element having a larger diameter than the retention feature).  

Regarding claim 25:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Brenner, Yamamuro and Blackburn:
The camshaft phaser of claim 1, wherein the retention feature is a lip formed on the retention insert (see the retention feature/lip/flange incorporated into Brenner from Blackburn that retains the rolling element in place).  

Regarding claim 27:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Brenner, Yamamuro and Blackburn:
The camshaft phaser of claim 1, wherein the retention insert further comprises a reception pocket (see the socket for receiving the rolling element incorporated into Brenner from Yamamuro (Yamamuro, figure 1, element 20a) configured to receive the rolling element.  

Regarding claim 28:
All limitations of this claim are taught by the 35 USC 103 rejection of claim 1 by Brenner, Yamamuro and Blackburn:
The camshaft phaser of claim 27, wherein the reception pocket (see the socket for receiving the rolling element incorporated into Brenner from Yamamauro) includes the retention feature (see the retention feature/lip/flange incorporated into Brenner from Blackburn that retains the rolling element in place and is part of the reception pocket).  
 
 

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner, Yamamuro and Blackburn as applied to claims 9 above, and further in view of US patent number US patent number 8,360,022 to Ozawa et al. (Ozawa).
Regarding claim 10:
Brenner and Yamamuro fails to disclose:
The camshaft phaser of claim 9, wherein the retention insert includes at least one outlet configured to provide an exit pathway for at least one of hydraulic fluid or air from the aperture.  
Ozawa teaches:
	A camshaft phaser (figure 3) that includes a locking pin (6 and 5) and a retention insert (64 and 54).  Further the retention insert includes an exit pathway (64a and 54a) that allows for the discharge of fluid from the locking pin aperture (column 11, lines 30 - 35).
 and Yamamuro to further include an exit pathway on the retention insert as taught by Ozawa for the purpose of allowing hydraulic fluid to discharge from behind the locking pin (allowing for its free movement) (Ozawa, column 11, lines 30-35).

Claims 11-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner, Yamamuro, Blackburn and Ozawa as applied to claims 10 above, and further in view of US patent number 6,276,322 to Sekiya et al. (Sekiya).
Regarding claim 11:
Brenner, Yamamuro and Ozawa fails to disclose:
The camshaft phaser of claim 10, wherein an axial face of the rotor is configured with a vent passage extending directly from an end of the aperture.  
Sekiya teaches:
	A camshaft phaser (figure 1) that includes a locking pin (20).  Further, the phaser includes an exit pathway/vent passage (23; column 5, lines 30-37) that extends from the end of the aperture in a radial direction away (see figure 1 below, element A) from the aperture on the face of the rotor (as can be seen in figure 2) to the center of the rotor.
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenner, Yamamuro and Ozawa to include a vent passage that extends radially towards the center of rotor as taught by Sekiya for the purpose of 

    PNG
    media_image1.png
    690
    454
    media_image1.png
    Greyscale

Figure 1 - from Sekiya, figure 1, annotated by the examiner with reference letters
Regarding claim 12 (as best understood by the office, see the 35 USC 112(b) rejection of claim 12 above):
All limitations of this claim are taught by the 35 USC one of three rejection of claim 11 by Brenner, Yamamuro Ozawa, and Sekiya:
The camshaft phaser of claim 11, wherein the vent passage (see the vent passage 23 incorporated from Sekiya into Brenner, Yamamuro and Ozawa) is transverse to a .  

Claims 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner, Yamamuro, Blackburn and Ozawa as applied to claims 10 above, and further in view of Sekiya.
Regarding claim 17:
Brenner discloses:
The method of claim 16, wherein the rotor further comprises: a first axial face (figure 3) of the rotor (3) defining a first groove (13); the first groove extending from a first end of the aperture (aperture 15 surrounding locking pin 5 as shown in figure 3); the first groove configured to deliver pressurized hydraulic fluid (column 5, lines 60-67, “When this working chamber B is filled with hydraulic medium, hydraulic medium duct 13 transports this hydraulic medium to locking 65 gate 10 of hub-proximate locking mechanism 5, which is unlocked thereby”) to a locking pin (5).  
Brenner fails to disclose:
A second axial face of the rotor defining a second groove;
the second groove extending from a second end of the aperture;
and the second groove configured as a vent passage for the aperture
Sekiya teaches:
A camshaft phaser (figure one) that includes a locking pin (20).  Further, the phaser includes an exit pathway/vent passage/second groove (23; column 5, lines 30-37) 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenner, Yamamuro, Blackburn and Ozawa to include a vent passage that extends radially towards the center of rotor as taught by Sekiya for the purpose of venting fluid from behind the locking pin (allowing the free motion of the locking pin) (Sekiya, column 5, 30 - 37).

Claim 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner, Yamamuro and Blackburn as applied to claims 1 above, and further in view of US patent number 3,205,029 to Greby.
Regarding claim 26:
Brenner fails to disclose:
The camshaft phaser of claim 1, wherein the retention feature is a protrusion and the rolling element has a recess configured to receive the protrusion.  
Greby discloses:
	A roller bearing (figure 4 and 9) that includes a rolling element/roller (22) and a retention feature/protrusion (46). The rolling element and retention feature allows for a greatly extended service life of the moving components in the bearing (column 1, lines 20-35). Further, this reference is relevant prior art since it solves a similar technical 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Brenner to replace the rolling element and retention feature (see rolling element incorporated from Yamamuro and the retention feature from Blackburn) with the rolling element/roller and a retention feature/protrusion as taught by Greby. This modification would be a simple substitution of one known element (rolling element and retention feature previously incorporated into Brenner from Yamamuro and Blackburn respectively) for another (the rolling element/roller and a retention feature/protrusion as taught by Greby) to obtain predictable results (to reduce the wear and tear/friction between the retention insert and the plate of the phaser).

Response to Arguments
Applicant’s arguments, see remarks, filed 6/03/2021, with respect to the rejection(s) of claim(s) 1-3, 5, 6, 9-13, 16-18 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Brenner, Yamamuro and Blackburn.

Regarding claim objections:
The applicant’s amendments to the claims have addressed these objections and for this reason they have been withdrawn.

Regarding 35 USC 112(b) claim rejections:
	The applicant’s amendments to the claims have addressed these rejections and for this reason they are withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESLEY HARRIS whose telephone number is (571)272-3665.  The examiner can normally be reached on M to F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devon Kramer can be reached on (571) 272-7118.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK HAMO/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


/WESLEY G HARRIS/Examiner, Art Unit 3746